DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/02/22 have been fully considered but they are not persuasive.
On page 7 regarding drawing objections Applicant argues that the portion of figure 6 is the accommodation region of the heart valve replacement system, meaning the elements are correctly pointing to the right elements. 
The Examiner respectfully agrees and withdraws the drawing objections. 
On page 7 regarding specification objections and claim objections Applicant argues amendments overcome the objections of record.
The Examiner respectfully agrees and withdraws the objections of record. 
On page 8 regarding prior art rejections to claim 9, Applicant argues amendments overcome the rejection of record.
The Examiner respectfully notes that removing moisture from a leaflet above room temperature and below atmospheric pressure achieves the same ultimate result, and is not novel in the art. Please see the rejection below.
On pages 8-9 regarding claims 18-19 Applicant argues amendments overcome the rejection of record, since Fish “teaches embodiments that include glutaraldehyde”. 
The Examiner respectfully disagrees, noting that while Fish teaches embodiments which do include glutaraldehyde, many embodiments of Fish are also presented which do not include glutaraldehyde. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9-10, 15, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehenberger et al. (US 20150282930 A1) hereinafter known as Lehenberger in view of Johnson et al. (US 20070154515 A1) hereinafter known as Johnson.
Regarding claim 9 Lehenberger discloses a method of making a heart valve replacement device (Abstract) comprising:
cutting animal tissue into leaflets ([0043] pericardial tissue trimmed to size);
coupling the leaflets to a frame to form a heart valve ([0030] self-expanding support frame);
contacting the leaflets with a composition comprising glycerol ([0053]; [0013]);
removing moisture from the leaflets ([0029]) and 
placing the heart valve on a delivery catheter ([0030]),
but is silent with regards to the environment of the leaflets for removing moisture including an elevated temperature and low atmospheric pressure.
However, regarding claim 9 Lehenberger teaches that the removal of moisture occurs via a desiccator or a “climate-controller chamber” under “controlled settings of the parameters of the ambient atmosphere of the biological tissue” ([0029]). This indicates to the Examiner that the temperature and/or atmosphere could be raised or lowered. Since heat is so well-known and understood to speed drying (i.e. consider hair dryers, clothes dryers, etc.), this part of the disclosure of Lehenberger is understood to teach/render obvious raising the temperature as the claim requires. 
Further, regarding claim 9, Johnson teaches drying a prosthetic tissue is known to occur at a raised temperature ([0092] 38 degrees C) and also at a pressure below atmospheric pressure ([0091]). Lehenberger and Johnson are involved in the same field of endeavor, namely processing of biological tissue. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Lenenberger by elevating the temperature for drying and lowering the pressure for drying  such as is taught by Johnson as a known method for increasing the speed of drying, and also to encourage possible layers of tissue to bond together to form a unitary tissue leaflet.  
Regarding claim 10 the Lehenberger Johnson Combination teaches the method of claim 9 substantially as is claimed,
wherein Lehenberger further discloses the composition comprises a glycerol and water mixture ([0053] aqueous solution including glycerol).
Regarding claim 15 the Lehenberger Johnson Combination teaches the method of claim 9 substantially as is claimed,
wherein Lehenberger further discloses fully crimping the heart valve onto the delivery catheter ([0008] crimping inherently occurs if the prosthesis is guided in a compressed state via the delivery catheter to the heart).
Regarding claim 17 the Lehenberger Johnson Combination teaches the method of claim 9 substantially as is claimed,
wherein Lehenberger further discloses the operation of contacting the leaflets with the composition is performed before attaching the leaflets to a frame ([0008] treated tissue is secured to a support body. See also [0011] wherein US Pat 8105375 Figure 1 describes treated tissue being secured to a frame).
Regarding claim 20 the Lehenberger Johnson Combination teaches the method of claim 9 substantially as is claimed,
wherein Lehenberger further discloses coupling a skirt to the frame ([0030] seal made of biological tissue which is secured to the frame);
contacting the skirt with a composition comprising glycerol, and removing moisture from the skirt ([0030] the frame’s seal is made of the biological tissue of the Lehenberger disclosure. Accordingly, please see the rejection to claim 9 above regarding the biological tissue (of both the leaflets and seal) being contacted with the glycerol and dried),
but is silent with regards to the environment of drying being above room temperature and below atmospheric pressure.
However, regarding claim 20 Lehenberger teaches the frame’s seal is made of the biological tissue of the Lehenberger disclosure ([0030]). Accordingly, please see the modification in the rejection of claim 9 above regarding the elevation of the temperature and lowering of pressure for drying.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehenberger and Johnson as is applied above, further in view of Fish et al. (US 20110301700 A1) hereinafter known as Fish.
Regarding claims 18-19 the Lehenberger Johnson Combination teaches the method of claim 9 substantially as is claimed,
wherein Lehenberger further discloses packaging the heart valve and the delivery catheter ([0010] a pre-assembled total system with a catheter and heart valve prosthesis for sterile packaging),
but is silent with regards to the water content of the leaflets after removing moisture and packaging and the leaflets being glutaraldehyde-free.
However, regarding claims 18-19 Fish teaches wherein heart valve tissue which is dried before attachment to the frame desirably has less than 40% by weight water ([0019]) and the leaflets are glutaraldehyde-free ([0059] describes many embodiments for preparation, at least some of which don’t involve glutaraldehyde (e.g. buffering in 37.5% formalin; immersion in buffered or unbuffered 1-37.5% formalin; immersion of the tissue in 100% glycerol). Lehenberger and Fish are involved in the same field of endeavor, namely preparation of biological tissue for use in valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Lehenberger Johnson Combination by having the water content be less than 40% such as is taught by Fish in order to ensure the handling properties of the tissue change for benefiting folding/sewing during manufacture. As regards the glycerol content, the Examiner notes that considering the treatment of the leaflets of Lehenberger with an aqueous glycerol solution, the presence of glycerol when dried is understood to be inherent. However, with regards to the amount, the Examiner notes that any amount of glycerol present in the leaflets appears to be obvious to the person of ordinary skill in the art, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). Since the dried nature of the valve leaflets are identified by Lehenberger, the optimum amount of glycerol in the valve which can be present while maintaining the valve’s ability to fold/handle/sew during manufacturing is nothing more an a result effective variable which could be tested for optimum values.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        05/16/22